Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 13, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149599(83)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  BANK OF AMERICA, N.A.,                                                                              Richard H. Bernstein,
           Plaintiff-Appellant,                                                                                       Justices
                                                                    SC: 149599
  v                                                                 COA: 307756
                                                                    Oakland CC: 2010-112606-CK
  FIRST AMERICAN TITLE INSURANCE
  COMPANY, PATRIOT TITLE AGENCY, KIRK
  D. SCHIEB, WESTMINSTER ABSTRACT
  COMPANY, WESTMINSTER TITLE AGENCY,
  INC., PRIME FINANCIAL GROUP, INC.,
  VALENTINO M. TRABUCCHI, PAMELA S.
  NOTTURNO, f/k/a PAMELA S. SIIRA,
  DOUGLAS K. SMITH, JOSHUA J. GRIGGS,
  STATE VALUE APPRAISALS, LLC, NATHAN
  B. HOGAN, and CHRISTINE D. MAYS,
             Defendants-Appellees,
  and
  FRED MATSON, MICHAEL LYNETT, JO KAY
  JAMES, and PAUL SMITH,
             Defendants.

  _________________________________________/

         On order of the Chief Justice, the motion of the plaintiff-appellant to extend the
  time for filing its brief is GRANTED. The brief will be accepted as timely filed if filed
  on or before January 28, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 13, 2015
                                                                               Clerk